Citation Nr: 0924459	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle sprain, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an effective date prior to March 29, 2006 
for residuals of a right ankle sprain, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1952 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont.

The Veteran was scheduled for a June 2007 hearing with the 
Decision Review Officer (DRO) at the White River Junction RO.  
There is neither evidence of transcripts nor any indication 
that the hearing did or did not occur in the claims file.  

The issue of entitlement to an earlier effective date is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Residuals of a right ankle sprain are manifested by 
dorsiflexion to 20 degrees, with pain occurring at 20 degrees 
and plantar flexion was to 25 degrees.  There is no evidence 
of ankylosis or additional limitation by pain, fatigue, 
weakness, incoordination, or lack of endurance on repetitive 
use.




CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for residuals of a right ankle sprain have not been 
met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the White River Junction RO dated in March 2006.  The Court 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
found that the VCAA notice requirements applied to all 
elements of a claim.  The March 2006 letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and a statement of the case was issued in April 
2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  In connection with the current 
appeal, VA has of record service treatment records, VA 
treatment records, private treatment records, and the Veteran 
and his representative's statements.  There is no indication 
that any other treatment records exist that should be 
requested.

Therefore, the Board finds that any failure on the part of 
the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds the available medical 
evidence is sufficient for an adequate determination, and 
duty to assist and notification provisions of the VCAA have 
been fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires at a minimum that the Secretary notify the claimant 
that to substantiate a claim the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant must submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Here, the Veteran was sent correspondence from the White 
River Junction RO dated in March 2006 which informed the 
Veteran that he needed to show the effect that the worsening 
of his symptoms had on his employment.  The Veteran provided 
information about the effects that the worsening of his 
symptoms had on his employment and daily life in statements 
dated July 2006 and June 2007 as well as in various VA 
treatments and examinations.  

Even if the notice was deemed insufficient as to content in 
light of Vasquez-Flores, supra, the Veteran is not shown to 
be prejudiced in this matter. Although the March 2006 letter 
to the veteran did not provide him with the relevant 
Diagnostic Codes or with the type of evidence beyond 
worsening, such as a specific measurement or test result, 
that would be necessary for establishing entitlement to a 
higher disability rating under the Diagnostic Code, the 
Veteran was not prejudiced thereby because he was provided 
with a VA examination in July 2006 which gave the Veteran an 
opportunity to supply VA with the measurements and test 
results necessary to adjudicate the claim.  Further, the 
Veteran had the opportunity to describe the symptoms of his 
right ankle disability and describe to the examiner how his 
ankle disability was worsening.  Based on the above, any 
potential notice deficiencies do not affect the essential 
fairness of the adjudication. For this reason, no further 
development is required regarding the duty to notify.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records have been obtained and 
associated with his claims file, and he has been provided 
with two VA medical examinations of the current state of his 
service-connected right ankle disabilities.  In December 
2006, the VA examiner was unable to diagnose whether the 
Veteran's ankle disability caused a peroneal nerve injury 
because the Veteran refused to undergo EMG testing by VA 
personnel.  The Veteran chose to undergo testing by a private 
physician.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Where there is reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (2008) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2008) must be considered.  When a 
Diagnostic Code does not subsume 38 C.F.R. § 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

527
1
Ankle, limited motion of:
Ratin
g

Marked:
20

Moderate
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008)


 
38 C.F.R. § 4.71, Plate II (2008)

Factual Background

The Veteran's application for an increased rating was 
received in August 2006.  Pursuant to 38 C.F.R. § 3.400(o), 
the Board should examine the record to determine whether 
within the year prior to the August 2006 receipt of the 
application for a higher rating it was "factually 
ascertainable" that an increase in disability had occurred.  
Thus, the Board must review the evidence from August 2005 to 
determine whether a higher rating was merited for a right 
ankle disability.  

VA treatment notes dated from May 2001 to March 2007 show 
that the Veteran was treated for chronic right ankle pain 
beginning in September 2006 .  

The Veteran was afforded VA joint examinations in July 2006.  
The Veteran reported that he had not had any treatment for 
the ankle by a doctor since 1966.  During the examination, he 
gave a history of his in-service right ankle injury.  He 
states that he had weakness of the ligaments and tendons ever 
since the injury which caused his ankle to give way at which 
he would fall down, sprain the ankle again and have black and 
blue swelling.  The Veteran reported that he was only able to 
stand for 15-30 minutes and walking was limited to one to 
three miles.  He reported that the ankle severely flared up 
to the point he was incapacitated and could not walk once a 
year for between two and four weeks.  The flares occurred as 
a result of reinjury when the ankle gave way, and he sprained 
it again resulting in ecchymosis, pain, and swelling.  On 
objective examination, his gait was within normal limits.  
There were no signs of abnormal weight bearing upon 
examination of the feet.  Range of motion studies revealed 
that dorsiflexion of the ankle was to 20 degrees (20 degrees 
being normal motion), with pain occurring at 20 degrees.  
Plantar flexion was to 25 degrees, with pain beginning at 25 
degrees and ending at 35 degrees (normal being to 45 
degrees).  Plantar flexion increased to 40 degrees following 
repetitive motion.  X-ray films revealed no gross bony 
pathology and no arthritic changes were observed.  The joint 
mortise was normal.  The physician performing the evaluation 
diagnosed the Veteran with residuals from a right ankle 
sprain and determined that there are effects of the problem 
on the following daily activities: chores (moderate), 
shopping (moderate), exercise (moderate), and recreation 
(mild).  The Veteran was unemployed at the time of the 
examination.

In December 2006, the Veteran was provided a second VA joint 
examination to determine whether a peroneal nerve injury is 
due to the Veteran's chronic strains of the right ankle.  The 
Veteran declined EMG testing and the physician was unable to 
confirm peroneal nerve injury without speculation, therefore 
she could not determine if a peroneal nerve injury is due to 
chronic strains of the right ankle.  

In a statement dated June 2007, the Veteran stated that he 
didn't like the idea of being tested by VA doctors as they 
were employees of the Government.  He suggested a private 
orthopedic and nerve physician at his own expense to discuss 
the merits, costs, effectiveness and location of EMG testing.  
The Veteran requested time to arrange an examination of his 
choosing to consult with a private physician.  

In April 2008, the Veteran underwent VA EMG/nerve conduction 
testing.  The impressions included mild underlying 
sensorimotor mixed axonal and demyelinating peripheral 
neuropathy, with a superimposed chronic right mild peroneal 
nerve injury.  There was also denervation in the right 
paraspinal muscles raising the question of a right 
superimposed radiculopathy as the cause of the Veteran's 
worsening symptoms.  

Analysis

After a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of a rating 
in excess of 10 percent for residuals of a right ankle sprain 
at any time throughout the period of the appeal.  The Veteran 
currently receives a 10 percent rating under Diagnostic Code 
5271 for his right ankle disability.  

Disabilities of the ankle are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 through 5274; however, the only 
Diagnostic Code that may be applicable is 5271, which rates 
disabilities involving limited motion of the ankle.  The 
record does not any evidence of ankylosis, os calcis or 
astragalus, or astragalectomy.  See Butts v. Brown, 8 Vet. 
App. 218 (1995).

As indicated above, while the Veteran has complained of 
experiencing chronic ankle pain and giving way, the weight of 
the objective medical evidence demonstrates no more than 
moderate limitation of motion of his right ankle on 
dorsiflexion and plantar flexion.  On VA examination in July 
2006, right ankle range of motion findings were recorded as 
dorsiflexion to 20 degrees and plantar flexion to 35 degrees, 
changing up to 40 degrees after repetitive testing.  Thus, 
the evidence of record shows symptomotalogy that can best be 
described as moderate limited motion of the ankle.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying scheduler criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).  Federal regulation requires a higher 
rating due to pain to be supported by adequate pathology and 
evidences by the visible behavior of the claimant undertaking 
the motion.  See 38 C.F.R. § 4.40 (2008). 

While acknowledging the Veteran's symptoms, the Board places 
greater weight on the VA medical examination.  The joint 
examination was performed by a competent medical examiner who 
gave an objective opinion with regard to the Veteran's right 
ankle disability.  

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents no 
basis for assignment of a higher rating for the Veteran's 
right ankle disability.

Given the objective medical findings of moderate limited 
motion of the right ankle and the Veteran's subjective 
complaints of pain, the RO appropriately assigned a 10 
percent rating for the Veteran's right ankle disability, 
effective July 2006.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The 10 percent rating takes into account the 
functional loss due to pain and other factors such as flare-
ups, and given the objective medical findings, no higher 
rating on this basis is warranted.  See 38 C.F.R. §§ 4.40, 
4.45 and DeLuca.  

The Board acknowledges the Veteran and his representative's 
contentions that his right ankle disability is more severely 
disabling.  However, the Veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an evaluation in excess of 10 percent for the 
Veteran's residuals of a right ankle sprain.  Therefore, 
entitlement to an increased rating for the disability is not 
warranted.  Since the preponderance of the evidence is 
against the claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no such evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disability that would take 
the Veteran's case outside the norm so as to warrant the 
assignment of an extrashedular rating.  While it was noted 
that the Veteran's right ankle disability has limited his 
ability to walk, exercise, or stand for long periods of time 
and reportedly gives out, objective medical findings are not 
indicative of any unusual or marked interference with his 
daily life (i.e., beyond that contemplated in the assigned 10 
percent rating).  Consequently, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected residuals of a right ankle sprain is denied.




REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this remand.

In July 2006, the Veteran submitted a notice of disagreement 
(NOD) regarding the effective date established in the rating 
decision issued in July 2006 which granted an increased 
rating to 10 percent for residuals of a right ankle strain.  
The claims folder had since been transferred to the Board.  
The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995). The RO has 
not yet had the opportunity to issue a Statement of the Case 
regarding this issue.  See 38 C.F.R. § 19.26 (2008). The 
United States Court of Appeals for Veterans Claims has held 
that, where the record contains a notice of disagreement as 
to an issue, but no statement of the case, the issue must be 
remanded to the RO to issue a statement of the case and to 
provide the Veteran an opportunity to perfect the appeal. See 
Manlicon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the 
following actions:

1. The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and by Court decisions are fully 
complied with and satisfied.

2. After all VCAA requirements have 
been addressed, the AMC/RO should take 
appropriate action pursuant to 38 
C.F.R. § 19.26 (2008), including 
issuance of an appropriate statement of 
the case addressing the issue of 
entitlement to an effective date prior 
to March 2006 for residuals of a right 
ankle sprain, currently evaluated as 10 
percent disabling.  The Veteran should 
be advised of need to file a timely 
substantive appeal if the Veteran 
desires to complete an appeal as to 
these issues.  If a timely substantive 
appeal is received, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


